Citation Nr: 0332215	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-04 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION
The veteran had active military service from March 1943 to 
March 1944.  The appellant is the veteran's widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Huntington, West Virginia 
Regional Office (RO), which denied the appellant entitlement 
to service connection for the cause of the veteran's death.

The appellant was scheduled by the RO for a local hearing in 
February 2003 before a Veterans Law Judge in connection with 
her claim.  The appellant was notified of this hearing by a 
letter from the RO in September 2002 but failed to report.  

REMAND

The Board notes that during the pendency of this appeal the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  This 
liberalizing law is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act 
and it's implementing regulations (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. § 3.159(c)-
(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).

Again, the RO denied the appellant service connection for the 
cause of the veteran's death in a February 2001 rating 
decision.  In March 2002, the RO furnished the appellant with 
a statement of the case.  However, neither the appellant nor 
her representative were issued any specific sort of 
notification as to what information and/or evidence not 
already of file is necessary to substantiate the claim for 
entitlement to service connection for the cause of the 
veteran's death nor was the appellant informed of the 
division of responsibilities for obtaining such evidence.  
The Board finds that the RO should provide the appellant a 
letter explaining the VCAA, it's effect on her claim for 
entitlement to the cause of the veteran's death, and the duty 
to assist and notice provisions contained therein.  

Further the Board observes that the Statement of the Case 
provided to the appellant and her representative failed to 
provide to the appellant a summary of the applicable laws and 
regulations governing her claim as required by the pertinent 
regulatory provisions.  See 38 C.F.R. § 19.29 (b) (2002).

Lastly, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.359(b)(1) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
the 30-day period involved in Section 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants who claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being REMANDED for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

In view of the above, this case is being REMANDED to the RO 
for the following actions:

1.  The RO should send the appellant and 
her representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim for entitlement to 
service connection for the cause of the 
veteran's death.  The letter should also 
specifically inform the appellant and her 
representative of which portion of the 
evidence is to be provided by the 
appellant and which part, if any, the RO 
will attempt to obtain on behalf of the 
appellant.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO must furthermore review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  In doing so, the 
appellant should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the claims of entitlement to service 
connection for the cause of the veteran's 
death.    

If any of the benefits sought on appeal remains denied 
following full compliance with the VCAA, the appellant and 
her representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case should contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  The appropriate period of 
time should be allowed for response.  Thereafter, the case 
should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




